DETAILED ACTION
Claims 1-4 & 6-21 are pending. Claims 1 & 16 have been amended and claims 19-21 represent newly added claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2: Claim 1 recites “the continuous application of the curable substance…coats the main side” and claim 2, which depends form claim 1, recites “the curable substance is additionally applied to the main side of the workpiece” which does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over FastCap (FastCap, Fastedge for Staining, www.youtube.com/watch?v=gLhhU4Opfm4, 5/11/2011; hereafter FastCap) in view of General Finishes (General Finishes, How to Spray Water Based Finishes, www.youtube.com/watch?v=K9bPxy76kmA, 9/30/2014; hereafter General Finishes).
Claim 1: FastCap is directed towards a method for coating (title) a plate-shaped workpiece which consists of a combination of wood and composite materials (the cut piece of plywood is a plate-shaped workpiece; see 0:39/6:47), comprising the steps:
pre-treating a narrow side of the plate-shaped workpiece to create a narrow side surface layer, by means of an edge material strip (; 0:39-0:44/6:47);
effecting a relative movement between a workpiece and an application device (4:24-4:32);
during the effected relative movement, guiding the application device starting from one main side of the workpiece to a narrow side of the workpiece, or vice-versa for applying a curable substance (the lacquer which dries and thus is curable is applied in a continuous motion by spraying from a spray can from one side to an opposing side in a back in forth motion such that the application starts and/or finishes at a main side of the workpiece (the Examiner notes that it is arbitrary which surface is termed a ‘main side’ and thus any surface which is not the narrow side with the edge band strip can be termed a main surface and therefore the vertical surfaces of the board that coincide with the beginning and ending of the spray arch read on the main surfaces; 4:24-4:32)
applying, by the application device, a curable substance, wherein the application device applies the curable substance in a continuous application during an effected relative movement, to form a 3D structure having a seamless transition from the main side of the workpiece to the narrow side of the workpiece or vice-versa, wherein the 3D structure is formed at least in sections in an exterior area of the narrow side surface layer (4:24-5:47).
FastCap does not teach that the continuous application of the curable substance, during the effected relative movement from the main side to the narrow side or vice-versa, coats the main side and the narrow side in one operation.
However, General Finishes, which is a tutorial on how to properly use a sprayer to apply a top coat on wood projects (see description, General Finishes) in which the tutorial teaches using a continuous application of the a curable substance by moving the spraying from a main side to a narrow side of a wood piece and coating the main side and narrow side in one operation (see 1:41-2:34 of General Finihses, in which, while continuously spraying the sprayer is rotated from coating a main side of the wood surface to coating the narrow side of the wood surface) such that a nice even uniform & complete finish is produced (1:54-2:03).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the spraying process disclosed in General Finishes into the process of FastCap such that the curable substance is applied in a continuous application and during the effected relative movement from the main side to the narrow side, coatings the main side and the narrow side in one operation because the process of General Finishes is an art recognized method of applying finishes on wood surfaces which would have predictably produced a nice even, uniform & complete finish.
Claim 3: The narrow side surface layer is rolled and cut (i.e. machined) before application of the curable substance in an edge area of the narrow side of the workpiece (0:50-2:47).
Claim 4: A processed edge area (the narrow side surface layer is rolled and cut) is provided with the curable substance and the three-dimensional structure is consequently formed (0:50-2:47 & 4:24-5:47).
Claim 6: The 3D structure replicates a wood surface (5:47)
Claim 7: The application of the curable substance is performed plural times in order to raise a structure depth of the 3D structure (4:15-4:40).
Claim 8: The narrow side surface layer remains visible after the application of the curable substance (5:47).
Claim 9: During the application of the curable substance, the narrow side surface layer is completely covered (4:24-5:47).
Claim 10: FastCap does not teach a specific thickness for the 3D structure formed.
However, the number of layers of the lacquer and thus the thickness of the lacquer coating is an aesthetic choice and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 11: The narrow side surface layer is machined by a scraper (see 2:10-2:38).
Claim 10: FastCap does not teach a specific thickness for the 3D structure formed.
However, the number of layers of the lacquer and thus the thickness of the lacquer coating is an aesthetic choice and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 13: The edge material strip is applied on the narrow side of the plate-shaped workpiece, thereby covering the narrow side, to create the narrow side surface layer (0:22-2:47).
Claim 14: At least a portion of the narrow side surface layer remains on the plate-shaped workpiece after applying the curable substance (4:24-5:47).
Claim 15: The narrow side surface layer is maple wood veneer (i.e. a surface of wood and which has a grain pattern and has texture and therefore is non-flat; 0:05-0:10) and the application device is a spray can which is configured to apply the curable substance onto the non-flat surface (4:18).
Claim 16: The wood grain is either transverse or longitudinal grooves (0:05-0:10).
Claim 17: The narrow side surface layer is treated to multiple coats of lacquer which dry between application and thus the first coat can be termed a bonding agent for a subsequently applied lacquer which can be termed the curable substance (4:24-5:47).
Claim 18: As can be seen in the video the spray can is moved through an arc and thus is pivotably transitioned from the main side of the workpiece to the narrow side of the workpiece or vice-versa, while applying the curable substance (4:55-5:04).
Claim 19: As discussed above, the combination teaches providing a nice even, uniform & complete finish across the wood surface when sprayed from the main side to the narrow side (i.e. provides a uniform transition between the main side and the narrow side and jointless transition between the main side and narrow side).
Claims 20-21: FastCap teaches prior to applying the finish to use a fast break on the edge between the main side and narrow side which breaks the edge and removes the sharpness of said edge (i.e. provides a radius at the edge – see the shape of the fast break and the act of sanding with the fast break will produce a radius; see 2:58-3:17 FastCap).
Thus, it is apparent that during the continuous application of the curable substance by the process of the combination that the process coats the radius which is a transition area between the main side and the narrow side.
Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that FastCap does not teach the newly added limitations to claim 1 and newly added claims 19-21; applicant is advised that FastCap when combined General Finishes renders obvious the newly added limitations and the newly added claims 19-21 as discussed above because General Finishes teaches a method of applying top finishes to wood surfaces which produce nice even, uniform & complete finish across the surface by continuously spraying while transitioning between the main surface and the narrow side surface and thus teaches the newly added limitations and claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759